 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDBelleville Typographical UnionNo. 74,affiliated withthe International Typographical Union,AFL-CIO'and Belleville News-Democrat,Inc. andSt. LouisWeb Printing Pressmen and Flymen's Union, LocalNo. 38,InternationalPrintingPressmen andGraphic Communications Union,AFL-CIO. Case14-CD-504September12, 1975tion engaged in the publication of daily newspapersand has an annual gross revenue in excess of$200,000. The Employer subscribes to interstate newsservices,publishes nationally syndicated features,and advertises nationally sold products. Accordingly,we find, as the parties have stipulated, that the Em-ployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effec-tuate the purposes of the Act to assert jurisdictionherein.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOThis a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Belleville News-Democrat, Inc., here-in called the Employer or the News-Democrat, alleg-ing that Belleville Typographical Union No. 74, affi-liatedwith the International Typographical Union,AFL-CIO, herein called Typographers, had violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed conduct having an object of forcing orrequiring the Employer to assign certain work to em-ployees represented by it rather than to employeesrepresented by St. Louis Web Printing Pressmen andFlymen's Union, Local No. 38, International Print-ing Pressmen and Graphic Communications Union,AFL-CIO, herein called Pressmen.Pursuant to notice, a hearing was held beforeHearing Officer Richard C. Cornish on May 6, 1975,at St. Louis, Missouri. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto present evidence bearing on the issues. Thereafter,the Employer, the Typographers, and the Pressmenfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the briefs andthe entire record in this case and hereby makes thefollowing findings:1.THE BUSINESS OF THE EMPLOYERBellevilleNews-Democrat is an Illinois corpora-1The names of the parties appear as corrected at the hearing.If.THE LABORORGANIZATIONSThe parties stipulated,and we find, that the Ty-pographers and the Pressmen are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. The Work in DisputeThe work in dispute, as described in the notice ofhearing, consists of "the making of plastic plates inconnection with the cold type process of printing theEmployer's newspaper at its Belleville, Illinois, facili-ty."B. Background and Facts of the DisputeThe Typographers and the Pressmen have tradi-tionally represented, in separate units, certain of theemployees in the Employer's mechanical depart-ments.Since approximately late 1973 or early 1974, theEmployer has utilized a process involving the use ofmagnesium plates to print the newspaper. Under thisprocess a paper pasteup of the newspaper page isphotographed and the resulting negative, after beingcarefully inspected for quality, is placed on a pre-pared magnesium plate and exposed to a light sourcewhich burns an image onto the plate. This plate isthen put into an acid bath which etches away theunexposed portions. After being inspected and trim-med, this photoengraved plate is used to make im-pressions on a celluloid mat. The mat, in turn, isshaped into a semicylinder and receives an injectionof hot metal to form a semicylindrical plate. It is thisplate which is fastened to the press and used to dothe actual printing of the newspaper page.Under the above-described process, employeesrepresented by the Typographers prepared the nega-tives, etched and trimmed the magnesium plates, androlled the mats. Employees represented by the Press-men backed the mats, dried them, put them into anapparatus called a former to curve them, and cast themetal press plates.220 NLRB No. 35 BELLEVILLE TYPOGRAPHICAL UNION NO. 74In 1974, the Employer decided to convert its oper-ation to the new NAPP direct printing process. Un-der this new process, a pasteup is photographed anda negative made in thesame manner asin the prepa-ration of a magnesium plate. The negative, however,insteadof being used to burn an image onto a mag-nesium plate, is placed in an exposure unit in contactwith a prephotosensitized photopolymer plate andexposed to an ultraviolet light source. After the plateisexposed and inspected it is placed in a washoutunit where water is used instead of acid to etch awaythe unexposed portion. This plate, which is thinnerand more flexible than the magnesium plate, maythen be curved to fit directly on a press and used forthe printing of a newspaper page, thereby eliminatingthe necessity for mats and semicylindrical cast plates.The Employer intended to begin using the NAPPprocess on or about May 8, 1975. In preparation forthe conversion to the new process, the Employer as-signed the making of the negatives and plates to em-ployees represented by the Typographers and thetrimming, punching, and bending of the finishedplate to employees represented by the Pressmen.Pressmen,however, contended that the employees itrepresented should also perform the camera andplatemaking work.In late October or early November 1974, at agrievance meeting attended by representatives of theEmployer and the Pressmen an official of the latterstated that it was claiming jurisdiction over the mak-ing of plastic plates. Thereafter, at a meeting withrepresentatives of the Typographers in February1975, the Employer's representatives were told byWilmer Bultmann, the chapel chairman of the Ty-pographers, that if the disputed work were not as-signed to employees represented by the Typogra-phers, the latter would go on strike. By letter datedFebruary 19, 1975, the Employer's publisher andpresident, John E. Shuff, Jr., was advised by the Ty-pographers thatthe Belleville Typographical Union No. 74 re-serves to itself such course of action, includingappropriate job action and, if necessary, strikeactivity, as it may deem advisable to protect itswork jurisdiction under the terms of the contractbetween us.Thereafter, at a negotiating session between theEmployer and the Pressmen, the former was told byrepresentatives of the Pressmen that if employeesrepresented by the Pressmen were not assigned thedisputed work that labor organization would strikethe Employer. On February 24, 1975, the Employerfiled the instant charge alleging that the Typogra-235phers, by threatening to strike for the stated object,violated Section 8(b)(4)(D) of the Act.C. Contentions of the PartiesPressmen takes no position as to whether or nottherewas reasonable cause to believe that Section8(b)(4)(D) has been violated. On the merits, Press-men contends that the work in dispute 2 should beassigned to the employees whom it represents on thebasis of its contention that the NAPP plate is a sub-stitute for the cast press plate traditionally made bypressmen, and the possible loss of jobs in the Press-men unit if the work is assigned to employees repre-sented by the Typographers.The Employer contends that there is reasonablecause to believe the Typographers violated Section8(b)(4)(D) by threatening to strike.With respect tothe merits of the dispute, the Employer contends thework should be awarded to employees representedby the Typographers on the basis of their skills andtraining, efficiency of operation, industrial practice,and the collective-bargaining agreement between theTypographers and the Employer.Typographers agrees with the Employer's positionon the merits.D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated, and (2) there is no agreed-upon method forthe voluntary adjustment of the dispute.As to (1) above, the record establishes that by let-terdated February 19, 1975, the Typographersthreatened to strike if the disputed work were notassigned to the employees it represents. Accordingly,we find that reasonable cause exists to believe thatSection 8(b)(4)(D) of the Act has been' violated.As to (2) above, the record contains no evidencethat an agreed-upon method exists for the voluntaryadjustment of the dispute. Accordingly, we find thatdispute is properly before the Board for determina-tion under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work after2While the Pressmen claim jurisdiction over the entire platemaking pro-cess, counsel for the Pressmen indicated, at the hearing,that Pressmenwould relinquish the camera work and making of the negative to employeesrepresented by the Typographers 236DECISIONSOF NATIONALLABOR RELATIONS BOARDgiving due consideration to various relevant factors,including the following:1.Certification and collective-bargaining'agreementsIt does not appear from the record that either la-bor organization has been certified by the Board asexclusive representative of any of the Employer's em-ployees.However, Typographers contends that thedisputed work should be awarded to employees rep-resentedby it on thebasis of article I, section 3, of itscollective-bargaining agreement with the Employer.Thatsection provides,in pertinent part:Jurisdiction of the Union begins with the mark-up of copy and continues until the material isready for the printing press (but excludes proof-reading), and the appropriate collective-bargain-ing unit consists of all employees performingany such work.TheEmployer'scollective-bargainingagreementwith the Pressmen does not contain a jurisdictionalprovision.Inasmuch as the collective-bargainingagreementbetween the Typographers and the Em-ployer, although not specifically covering the work indispute, could reasonably be said to include plate-making, while the contract between the Employerand thePressmen is silent on this issue,we find thatthis factor tends to favor an award of the disputedwork to employees represented by the Typographers.2.Employer and area practiceBecause the Employer had not yet utilized theNAPP platemaking equipment as of the date of thehearing herein,we find that Employer practice withrespect to direct printing is not a factor in the deter-mination of the dispute.With respect to industry and area practice, the Ty-pographers introduced evidence that at the GraniteCity Press Record,the Collinsville Herald,and thePeoria Journal Star, all of which are located withinIllinois,both camera work and platemaking work areperformed by employees represented by locals affili-ated with the International Typographical Union.The Pressmen introduced evidence that at certaincommercial printing plants where plastic plates areused,employees represented by locals who are affili-ated with the International Printing Pressmen andGraphic Communications Union,AFL-CIO, per-form the platemaking work.However,the Pressmendid not introduce any evidence that pressmen per-formed platemaking work at newspapers in the Belle-ville area. Accordingly, we find that the factor ofarea practice tends to favor award of the disputedwork to employees represented by the Typographers.3. Skills, efficiency, and economyThe Employer's productionmanager,Harold Mc-Michael, testified that, because camera work is anintegral part of the NAPP process, the Employer as-signed the disputed work to typographers whose spe-cial skills and experience in operating the cameraand producing negatives best qualified them to makethe NAPP plates. Pressmen contends, however, thatno special skills are required to perform the actualplatemakingand that therefore this work, if not boththe platemaking and camera work, should be award-ed to employees represented by the Pressmen. How-ever, according to the uncontradicted testimony ofMcMichael, the NAPP negative and plate must becritically examined at every stage in the productionprocess and typographers have the skills and experi-ence to perform such inspections while pressmen donot. Accordingly, McMichael testified, it is more effi-cient and economical for the same employees to per-form both camera work and the attendant platemak-ing functions. In view of these considerations, wefind that the factors of skill, efficiency, and economyfavor an award of the disputed work to employeesrepresentedby the Typographers.4.Effect on employmentThe record indicates that neither group of employ-ees will lose employment if the work in dispute isawarded to the other group. Pressmen contends that,inasmuch as 20 percent of the work of the employeesin the unit it represents consisted of making castprinting plates, there will be a serious adverse impacton employment in that unit if the disputed work isawarded to employees represented by the Typogra-phers. In support of this contention, the record indi-cates that when the current negotiations for a newcollective-bargaining agreement between the Press-men and theEmployer commenced, the Employerattempted to negotiate a reduction in the size of theunit from five to four employees. However, the Em-ployer has withdrawn this demand and now contendsthat there will be no loss of employment in the Press-men unit if the work in dispute is awarded to em-ployees represented by the Typographers. Accord-ingly,we find that this factor does not tend to favorawarding the work in dispute to either group of em-ployees rather than the other. BELLEVILLE TYPOGRAPHICAL UNION NO. 74237ConclusionUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the employees of the Belleville News-Democrat,Inc.,who are represented by the Typographers areentitled to perform the work in dispute. We reachthis conclusion on the basis of area practice, the factthat such an assignment will result in greater efficien-cy and economy of operation, and the collective-bar-gaining agreement between theTypographers andthe Employer. We further find that the employeesrepresented by the Typographers possess the requi-siteskills and experience to perform the work. Ac-cordingly, we shall determine the dispute before usby awarding the disputed work at the Employer'spublishingplant in Belleville,Illinois,totheEmployer's employees represented by the Typogra-phers but not to the Union or its members,DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:Employees of the Belleville News-Democrat, Inc.,Belleville, Illinois,who are represented by BellevilleTypographical Union No. 74, affiliated with the In-ternational Typographical Union, AFL-CIO, are en-titled to perform the making of plastic plates in con-nection with the cold type process of printing at theBellevilleNews-Democrat, Inc.'s Belleville, Illinois,printing plant.